DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 2/8/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  In addition, based on the amendment to the claims and the explanation on page 7, the 112(f) interpretation of the claims has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the arguments, the Applicant stated that the previously applied references do not disclose the feature of “a first angle is set so that the first tray and the second tray are substantially flush with each other, and the first tray is substantially flush with the casing.”  The reference of Hwang is used to cure the deficiencies of the previously applied references.  
In particular, the reference of Hwang discloses a second tray that can lay substantially flush with the first tray, which is seen in figure 5 and described in ¶ [19].  The Kaneko reference already teaches having a first tray that lays substantially flush with the casing, which is seen in figures 23a and 23b and explained in ¶ [308] and [309].  With the feature of Hwang added to the previously applied reference of Kaneko, the combination would perform the feature of having a first and second tray lay flush with each other as well as having a first tray lay flush with the casing.  Thus, based on the above, the features of the claims are performed.    
	Therefore, based on the above, the features of the claims are disclosed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Pub 2018/0257895) in view of Hwang (US Pub 2003/0206762).

Re claim 1: Kaneko discloses a medium discharging apparatus comprising: 
a discharge roller that discharges a medium from a casing (e.g. the third conveyance unit (30) is considered as the discharger that uses the driving rollers to discharge the medium to the tray, which is taught in ¶ [128].); and 

[0128] A third conveyance unit 30 on the downstream side of the second conveyance unit 20 in the conveyance direction includes a driving roller 31 and a driven roller 32 driven by the driving roller 31, and conveys the conveyance medium S conveyed from the second conveyance unit 20 to the discharge tray 2. That is, the third conveyance unit 30 functions as a discharge mechanism.

a discharge tray including a first tray configured to receive a front end of the medium discharged by the discharger and allow placement of the medium therein (e.g. the first discharge tray (2a) is considered as the first tray that receives the sheet fed, which is illustrated by the path RT shown in figure 1 below and explained in ¶ [130].), and 

[0130] The discharge tray 2 is axially supported via a first hinge 101 provided in a lower portion of the image reading apparatus A so as to be pivotable with respect to the image reading apparatus A. The discharge tray 2 is formed from a first discharge tray 2a on the side of the first hinge 101 and a second discharge tray 2b connected to the distal end of the first discharge tray 2a. The second discharge tray 2b is axially supported to be pivotable about a second hinge 102 provided at the distal end of the first discharge tray 2a. 

    PNG
    media_image1.png
    700
    444
    media_image1.png
    Greyscale


a second tray that is located downstream of the first tray in a medium discharge direction and configured to allow placement of the medium therein (e.g. the second discharge tray (2b) is located downstream from the first discharge tray and receives the medium fed, which is disclosed in ¶ [130].), wherein


    PNG
    media_image2.png
    262
    460
    media_image2.png
    Greyscale


the discharge tray is configured to switch between a first posture in which the first tray and the second tray form a first angle in a side view in the medium discharge direction, and a second posture in which the first tray and the second tray form a second angle smaller than the first angle, without changing the posture of the first tray with respect to the discharger (e.g. as seen in figures 23a and 23b, the angle of the second discharge tray is smaller in figure 23b than the angle of the first discharge tray in figure 23a.  The first discharge tray does not change position in both positions of the second discharge tray.  This is shown in figures 23a and 23b and explained in ¶ [308] and [309].).  

[0308] For example, in the state shown in FIG. 22d, a discharge tray 2 is lifted up in the vertical direction, as compared with the state shown in FIG. 22a, thereby making it possible to change a position at which the leading edge of a conveyance medium S lands on the upper surface of the discharge tray 2. Thus, as shown in FIG. 23, if the leading edge of the conveyance medium S to be discharged abuts against the trailing edge of the already discharged conveyance medium S to push it, it is possible to make the leading edge of the succeeding conveyance medium S reliably land on the upper surface of the already discharged conveyance medium S in addition to the effect of shifting the trailing edge of the already discharged conveyance medium S toward the lower unit 104 by changing the discharge tray 2 in a direction in which the angle formed by the discharge tray and the placement plane of the image reading apparatus A increases. By providing an angle adjustment function in the second hinge 102, it is possible to adjust the angle of the discharge tray even if the discharged conveyance medium S is placed on the discharge tray 2. Therefore, even if an abnormality occurs in the aligning property of the conveyance medium S, in which the leading edge of the conveyance medium S to be discharged abuts against the trailing edge of the already discharged conveyance medium S to push it during conveyance, it is possible to improve the aligning property by adjusting the angle. This configuration can significantly improve the aligning property of the discharged conveyance media S on the discharge tray 2. 
[0309] Note that in this embodiment, the angle is adjusted using the convex portion 102a formed in the first discharge tray 2a and the grooves 102b formed in the second discharge tray 2b. However, it is only necessary to adopt a configuration capable of adjusting the angle of the second discharge tray 2b with respect to the first discharge tray 2a. For example, grooves may be formed in the first discharge tray 2a and a convex portion may be formed in the second discharge tray 2b. A torque limiter may be attached to the second hinge 102 to adjust the angle of the second discharge tray 2b. Alternatively, a latch may be attached to the second hinge 102, and a lever, a switch, or the like capable of releasing fixing may be provided, thereby making it possible to adjust the angle. 



    PNG
    media_image3.png
    288
    452
    media_image3.png
    Greyscale


the first tray is substantially flush with the casing (e.g. as seen above, the first tray can be substantially flush with the casing when in an open and discharging state, which is seen in figure 23b above.  Figures 23a and 23b are described in ¶ [308] and [309] above.).

However, Kaneko fails to specifically teach the features of wherein the first angle is set so that the first tray and the second tray are substantially flush with each other.
However, this is well known in the art as evidenced by Hwang.  Similar to the primary reference, Hwang discloses a tray that is flush with another tray (same field of endeavor or reasonably pertinent to the problem).    
Hwang teaches wherein the first angle is set so that the first tray and the second tray are substantially flush with each other (e.g. the invention teaches where the first and second tray can lay substantially flush with each other, which is shown in figure 5 and taught in ¶ [19].).

[0019] As best shown in FIGS. 4 and 5, the tray 13 includes a flat body portion 21 having short sidewalls 24 and 25 for aiding in positioning the print media (not shown) during printer 10 operation. A tray extension 23, pivotally attached to the upper surface of the tray body 21, enables the tray 13 to support print media having a variety of lengths. An arcuate cutout 31 in the extension 23 aids the user in adding to, or removing print media from, the tray 13. Attaching means, such as a hinge pin 28 extending through an opening 27 formed in the tray sidewall 24, fix the tray 13 to a side surface 19 of the front wall 12 to enable rotatable movement of the tray 13.

    PNG
    media_image4.png
    430
    434
    media_image4.png
    Greyscale


Therefore, in view of Hwang, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first angle is set so that the first tray and the second tray are substantially flush with each other, incorporated in the device of Kaneko, in order to have a media tray with contains a second tray that lays flush with the first tray, which reduces the overall printer’s footprint when folded up during non-operational periods (as stated in Hwang ¶ [05]).  


Re claim 2: The teachings of Kaneko in view of Hwang are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein 
the discharge tray is configured to switch between a deployed state that allows placement of the medium therein and a stored state in which a portion of the casing is covered by the first tray or both the first tray and the second tray (e.g. figure 11b shows the first tray or both the first and second trays within a stored state, which is taught in ¶ [170]-[172].  Figures 23a and 23b discloses the trays within the deployed state to receive sheets.).  

[0170] FIGS. 11a and 11b are side views each showing the stored state of the discharge tray 2. 
[0171] As described above, the discharge tray 2 is formed by the two, first and second discharge trays 2a and 2b, and is bent with the second hinge 102 as a center. A bending angle .beta. formed by the conveyance surfaces of the first discharge tray 2a and the second discharge tray 2b changes within the range of .beta.min to .beta.max. The bending angle .beta. in a state in which the discharge tray 2 is used as a discharge tray on which the conveyance medium S is placed is the maximum bending angle .beta.max. The bending angle .beta. in a state in which the discharge tray 2 is stored is equal to a main body angle .alpha. conforming to the main body 100. If the bending angle .beta. is larger than the main body angle .alpha., the discharge tray floats from the main body at the time of storage. Thus, in consideration of a variation in dimensional tolerance, the minimum bending angle .beta.min is set to be smaller than the main body angle .alpha.. 
[0172] In the image reading apparatus according to this embodiment, when the discharge tray 2 is stored, the barycenter of the second discharge tray 2b is on the rear side of the apparatus with respect to the second hinge 102, and the second discharge tray 2b receives a force in a direction, in which the bending angle .beta. becomes small, by the weight of the second discharge tray 2b at the time of storing the discharge tray 2. The barycenter of the overall discharge tray 2 at the time of storage is on the front side of the apparatus with respect to the first hinge 101. Therefore, to store the discharge tray 2 without floating from the main body 100, it is necessary to apply a force in a direction in which the overall discharge tray 2 is closed until the bending angle .beta. of the discharge tray 2 becomes equal to the main body angle .alpha., thereby lifting up the second discharge tray 2b. 


Re claim 3: The teachings of Kaneko in view of Hwang are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein 
the second tray is configured to be stored in the first tray (e.g. the invention discloses a modification that involves having a second tray stored inside and drawn out of the first discharge tray, which is illustrated in figure 66a and explained in ¶ [352] and [415].).  

[0352] The tray support portion 731 is arranged to be accommodated, as a whole, in the tray support portion storing hole 732 formed in the discharge tray 2. When the tray support portion 731 is provided to be accommodated, as a whole, in the discharge tray 2, the protruding portion 730 can reliably abut against the discharge tray 2 in a state in which the tray support portion 731 is stored in the discharge tray 2.


    PNG
    media_image5.png
    271
    442
    media_image5.png
    Greyscale


[0415] More specifically, as shown in FIGS. 66a to 68d, a discharge tray 2600 is provided in a main body 2501 of a sheet conveyance apparatus 2500 to be folded at a rotation hinge 2601. The discharge tray 2600 is used as a first-stage tray (first discharge tray) 2610, of which a second-stage extension tray (second discharge tray) 2620 is drawn out.


    PNG
    media_image6.png
    269
    438
    media_image6.png
    Greyscale



Re claim 6: The teachings of Kaneko in view of Hwang are applied to independent claim 1 above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein 
the discharge tray is configured to switch between the first posture and the second posture by pivoting of the second tray with respect to the first tray (e.g. the first tray can pivot the second tray with respect to the first tray using the pivot point (102), which is illustrated in figure 23a or 23b and explained in ¶ [130] above.), and 
the discharge tray is provided with a locking portion that locks the discharge tray in one or both of the first posture and the second posture (e.g. a lock is used to lock the discharge tray interior and the discharge tray in a flat position where sheets can be fed onto the discharge tray.  This is considered as a first posture, which is explained in ¶ [399] and [400] and illustrated in figures 61-63.).  


    PNG
    media_image7.png
    430
    441
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    301
    424
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    324
    411
    media_image9.png
    Greyscale


[0399] The discharge tray 1100 is formed by the discharge tray interior 1101 and a discharge tray exterior 1102. The discharge tray interior 1101 forms a stacking surface on which a conveyance medium S discharged via a discharge opening 92 is stacked. The discharge tray exterior 1102 forms an outer surface when a discharge tray 2 is in a stored state. The discharge tray interior 1101 and the discharge tray exterior 1102 are formed in almost equal sizes when viewed from a direction perpendicular to the stacking surface, and axially supported by a pivot support portion 1103 on the upstream side in a conveyance direction to be pivotable. Furthermore, a discharge tray interior biasing member 1104 that biases the downstream end of the discharge tray interior 1101 in a direction to separate it from the discharge tray exterior 1102 is provided between the discharge tray interior 1101 and the discharge tray exterior 1102. In addition, a discharge tray interior lock member 1105 is provided on the end face of the discharge tray exterior 1102 in a sheet width direction. The discharge tray interior lock member 1105 can slide almost in parallel to the conveyance direction, and a lock biasing member 1106 always biases the discharge tray interior lock member 1105 in a lock direction (the left direction in FIG. 62). 
[0400] In a state in which the discharge tray interior 1101 is locked by the discharge tray interior lock member 1105, that is, a state in which an engaging portion 1101a provided in the end portion of the discharge tray interior 1101 in the width direction engages with the discharge tray interior lock member 1105, the pivot of the discharge tray interior 1101 by the discharge tray interior biasing member 1104 is regulated, and the discharge tray interior 1101 is held in a positional relationship in which it is almost parallel to the discharge tray exterior 1102. 

Re claim 8: The teachings of Kaneko in view of Hwang are applied to independent claim 1 above.
Kaneko teaches an image reading apparatus comprising: 
a scanner that reads an image of a medium (e.g. the system contains a sensor to read the conveyed page, which is explained in ¶ [140].); and 

[0140] <Arrangement of CIS> 
[0141] Each of the image reading units 70 on the downstream side of the medium detection sensor 60 is, for example, a unit for optically scanning, performing conversion into an electrical signal, and reading the signal as image data, and includes a light source such as an LED, an image sensor, and a lens array. In this embodiment, the image reading unit 70 is arranged on each side of the path RT, and these image reading units read the obverse and reverse surfaces of the conveyance medium S. However, one image reading unit 70 may be arranged on only one side of the path RT to read only one surface of the conveyance medium S. This embodiment adopts the structure in which the image reading units 70 are arranged to face each other on both sides of the path RT. However, for example, the image reading units 70 may be arranged at an interval in the direction of the path RT. 
the medium discharging apparatus according to claim 1, wherein the medium read by the reading unit is discharged (e.g. the sheet is discharged to the discharge tray after being read by the scanner, which is explained in ¶ [152].).

[0152] At a timing based on the detection result of the medium detection sensor 60, the control unit 80 starts to cause the image reading unit 70 to read an image of the conveyance medium S conveyed by the second conveyance unit 20, primarily stores the read image, and transmits it to the external PC. The conveyance medium S whose image has been read is discharged by the third conveyance unit 30 to the discharge tray 2, thereby ending the image reading processing of the conveyance medium S.   


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, as modified by Hwang, as applied to claim 1 above, and further in view of Bartman (US Pub 2007/0077110).

Re claim 4: The teachings of Kaneko in view of Hwang are applied to dependent claim 3 above.
Kaneko teaches the medium discharging apparatus according to claim 3, wherein 
the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction (e.g. as seen above in figure 66a, the second tray (2620) slides inside the first tray in a direction where the sheet is discharge and in the opposite direction, which is explained in ¶ [415] above and [356].), 

[0356] FIG. 44 shows a state in which the tray support portion 731 also serves as an extension tray. The tray support portion 731 can also serve as an extension tray by sliding to a position where the tray support portion 731 protrudes from the first discharge tray 2a to the downstream side in the conveyance direction. FIG. 45 is a view showing the discharge tray 2 when viewed from the direction of the arrow B. As shown in FIG. 45, when the tray support portion 731 moves to a position where it protrudes from the first discharge tray 2a, the butting surfaces 731a of the tray support portion 731 mesh with the abutting portions 732a of the first discharge tray 2a. The first discharge tray 2a is also provided with the butting surfaces 731a at a position where the tray support portion 731 is stored and a position where the tray support portion 731 is extended to the downstream side in the conveyance direction. This can reliably determine the position of the tray support portion 731, thereby stably adjusting the angle. In addition, the discharge aligning property of the conveyance medium S of a small size such as a business card or check can be improved. Furthermore, since it is unnecessary to provide the second discharge tray 2b and the extension tray 301, it is possible to reduce the number of components. If a sheet of a large size that cannot be received only by the first discharge tray 2a is discharged, the tray support portion is used as an extension tray without adjusting the angle of the discharge tray 2.

the first tray includes a guide rail that guides the sliding shaft (e.g. the first tray contains a rail to guide the extension tray, which is taught in ¶ [356] above.).
However, Kaneko fails to specifically teach the features of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle.  
However, this is well known in the art as evidenced by Bartman.  Similar to the primary reference, Bartman discloses a second output tray connected to a first output tray (same field of endeavor or reasonably pertinent to the problem).    
Bartman teaches the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses a tray with a second output tray portion, which is taught in ¶ [22] and [23].  The hinge can be used to have a second tray at a first position with the first tray and at a smaller angle based on the adjustment of the second tray with the first tray, which is taught in ¶ [24]-[26].).

[0022] Embodiments herein comprise a printing/copying media output device or terminal that includes a single media output tray that can be used both as a flat tray and a basket tray. As shown in FIGS. 1 and 2, the media output tray 109 has a first portion 115 that connects to the media output device 105 such as a printer, print engine, copier, image output terminal, etc. at point 121. The media 123, such as paper, transparencies, card stock, photosensitive material, etc. is shown in the media tray after being output by the media output device 105. 
[0023] The media output tray 109 has a second portion 117 connected to the opposite end of the first portion 115 from the media output device 105, and a hinge 111 between the first portion 115 and the second portion 117. The hinge 111 connects the first portion 115 to the second portion 117. By folding the tray at the hinge 111, the same single media output tray 109 can be converted from a flat tray (FIG. 1) to a basket tray (FIG. 2). 

[0024] In some embodiments herein, the hinge 111 is positioned at an approximate midpoint of the output tray 109 and the first portion 115 is approximately the same size as the second portion 117. In other embodiments, the first portion 115 and the second portion 117 can be different sizes and the hinge 111 can be non-centered, so long as the media output tray 109 can fold to form a basket that will hold the media and prevent the media from falling out of the basket. 
[0025] The hinge 111 maintains a relative position between the first portion 115 and the second portion 117. When the relative position between the first portion 115 and the second portion 117 is a "first tray position", the first portion 115 and the second portion 117 form a flat output tray 109, as shown in FIGS. 1 and 3. Thus, in the first tray position, the first portion 115 lies in the same approximate plane as the second portion 117 and the angle between the first portion 115 and the second portion 117 is greater than approximately 175 degrees, can be between 175 and 185 degrees, and can be 180 degrees, for example as shown in FIG. 3. 
[0026] When the relative position between the first portion 115 and the second portion 117 is in a "second tray position," the first portion 115 and the second portion 117 form a basket tray, as shown in FIGS. 2 and 4. Thus, when the relative position between the first portion 115 and the second portion 117 is the second tray position, the first portion 115 does not lie in the same approximate plane as the second portion 117 and an angle between the first portion 115 and the second portion 117 is less than approximately 90 (although it could be somewhat greater than 90 degrees), can be less than 60 degrees, and can be even smaller than 30 degrees. Indeed, the angle between the first portion 115 and the second portion 117 can be very small as shown in FIG. 6. The angle between the first portion 115 and the second portion 117 should be steep enough to prevent media 123 from falling from the media output tray 109 and steep enough to allow the media output tray 109 to minimize the space occupied by the media output tray 109. 

    PNG
    media_image10.png
    188
    294
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    207
    255
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    121
    305
    media_image12.png
    Greyscale


Therefore, in view of Bartman, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, incorporated in the device of Kaneko, in order to provide a convenient manner to adjust the arrangement of the tray, which increases the flexibility of use of the MFP output tray (as stated in Bartman ¶ [30]).  

Re claim 5: The teachings of Kaneko in view of Hwang and Bartman are applied to dependent claim 4 above.
Kaneko teaches the medium discharging apparatus according to claim 4, wherein 
the guide rail includes a recess that holds the sliding shaft in one or both of the first position and the second position (e.g. the guide can hold the extension tray in the first position to slide within and out of first tray, which is taught in ¶ [356] above.).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, as modified by Hwang, as applied to claim 1 above, and further in view of Kagami (US Pub 2005/0052518).

Re claim 7: The teachings of Kaneko in view of Hwang are applied to independent claim 1 above.
However, Kaneko fails to specifically teach the features of the medium discharging apparatus according to claim 1, wherein 
the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray.  
However, this is well known in the art as evidenced by Kagami.  Similar to the primary reference, Kagami discloses multiple portions for output trays to discharge sheets (same field of endeavor or reasonably pertinent to the problem).    
Kagami discloses wherein the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray (e.g. the printer contains a first, second and third discharge trays, which is illustrated in figure 1 and explained in ¶ [43].  The third tray is stored with respect to the second tray, which is illustrated in figures 3, 4 and explained in ¶ [48].  The third tray can be pulled from the first and second trays using the handgrip explained in ¶ [65].).

[0043] In FIGS. 1 to 4, the reference numeral 1 designates a first sheet discharge tray (first member), the reference numeral 2 designates a second sheet discharge tray (second member), the reference numeral 3 designates a third sheet discharge tray (third member), the reference numeral 4 designates a front cover as the cover member, the reference numeral 5 designates a lower case, the reference numeral 6 designates an upper case, the reference numeral 7 designates a sheet feed cover, the reference numeral 8 designates an access cover, the reference numeral 9 designates a decorated cover, the reference numeral 10 designates an access window, the reference numeral 11 designates a power key (power switch button), the reference numeral 12 designates a reset key (reset button), the reference numeral 16 designates LED (light-emission element), the reference numeral 26 designates a camera direct connector, and the reference numeral 56 designates a opening portion of the exterior of the apparatus which is opened and closed by the cover member 4. The recording apparatus of the embodiment includes the lower and upper cases 5 and 6 which form the exterior of the apparatus, an access cover unit which is formed by incorporating the decorated cover 9 and the access window 10 into the access cover 8, the front cover 4 which is of the cover member rotatably retained by and fixed to the lower case 5, the sheet feed cover 7 which covers an automatic sheet feeder (not shown), and a printer unit which is accommodated within the exterior of the apparatus formed by these exterior members. 

[0048] FIG. 5 is the schematic perspective view showing the recording apparatus according to the first embodiment of the invention (in the state of FIG. 3) when viewed from a bottom surface side, FIG. 6 is the schematic perspective view showing the lower case of the recording apparatus of FIG. 5 when viewed from the bottom surface side, FIG. 7 is the schematic perspective view showing a left tray rail attached to the tray accommodation unit of the recording apparatus according to the first embodiment of the invention when viewed from a top side, FIG. 8 is the schematic perspective view showing a right tray rail attached to the tray accommodation unit of the recording apparatus according to the first embodiment of the invention when viewed from the top side, FIG. 9 is the schematic perspective view showing the cover member (front cover) of the recording apparatus according to the first embodiment of the invention when viewed from a backside. 

[0065] When the sheet discharge tray unit 55 is accommodated in the tray accommodation unit 5a, the sheet discharge tray unit 55 is retained with no rattle in the tray accommodation unit 5a in such a manner that the convex portions (protrusions) 5d formed in top faces 5b on the both sides of the tray accommodation unit 5a engage the concave portions 1i and 1j of the guide protrusions 1a and 1b of the first sheet discharge tray 1. The third sheet discharge tray 3 is accommodated inside the closed front cover 4 while vertically standing between the front cover 4 and the opening portion 56, or between the front cover 4 and the later-mentioned discharge roller 42. When the operator performs the recording (printing), the operator puts operator's hand on or places operator's finger on a grip portion 4e formed by a wide opening of the front cover 4 to pull and rotate the front cover 4. As the front cover 4 is rotated, the third sheet discharge tray 3 is slowly rotated by the deadweight at the same time, and then the handgrip portion 3e of the third sheet discharge tray 3 is exposed as shown in FIG. 4. The handgrip portion 3e of the third sheet discharge tray 3 is pulled by placing operator's finger on the handgrip portion 3e.

Therefore, in view of Kagami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second tray is provided with a third tray that is configured to be deployed and stored with respect to the second tray, incorporated in the device of Kaneko, in order to have multiple output trays accommodated in the MFP, which provides the advantage of having a minimal sized printer and improved MFP performance (as stated in Kagami ¶ [14].).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, as modified by Hwang and Kagami, as applied to claim 7 above, and further in view of Washino (US Pub 2015/0042035).

Re claim 9: The teachings of Kaneko in view of Hwang and Kagami are applied to dependent claim 7 disclosed above.
However, Kaneko fails to specifically teach the features of the medium discharging apparatus according to claim 7, wherein the third tray is provided with a fourth tray that is configured to be deployed and stored with respect to the third tray.  
However, this is well known in the art as evidenced by Washino.  Similar to the primary reference, Washino discloses multiple trays with some trays stored within another (same field of endeavor or reasonably pertinent to the problem).    
Washino teaches wherein the third tray is provided with a fourth tray that is configured to be deployed and stored with respect to the third tray (e.g. the invention discloses a third tray that supports a fourth tray under or below the fourth tray.  The fourth tray can be pulled out or pushed into the third tray, which is taught in ¶ [41].).

[0041] As depicted in FIGS. 6 and 7, the discharge tray 21 is provided with a first tray 81, a second tray 82, a third tray 83, a fourth tray 84, and a fifth tray 85. The first tray 81 is rotatably supported by the pair of side plates 75 of the feed tray 20. The second tray 82 is supported under or below the first tray 81, and the second tray 82 can be pulled out and pushed in with respect to the first tray 81 along the discharge direction 17, i.e., along the front-rear direction 8. The third tray 83 is supported under or below the second tray 82, and the third tray 83 can be pulled out and pushed in with respect to the second tray 82 along the discharge direction 17, i.e., along the front-rear direction 8. The fourth tray 84 is supported under or below the third tray 83, and the fourth tray 84 can be pulled out and pushed in with respect to the third tray 83 along the discharge direction 17, i.e., along the front-rear direction 8. The fifth tray 85 is supported rotatably over or above the fourth tray 84, and the fifth tray 85 is rotatable between an attitude in which the fifth tray 85 is superimposed on the fourth tray 84 and an attitude in which the fifth tray 85 protrudes in the discharge direction 17 from the fourth tray 84.

Therefore, in view of Washino, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the third tray is provided with a fourth tray that is configured to be deployed and stored with respect to the third tray, incorporated in the device of Kaneko, as modified by Hwang, in order to have a fourth tray slidable underneath or below a third tray to have different trays arranged inside one another, which can aid in suppressing dust from entering into the feed tray area (as stated in Washino ¶ [127]).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, as modified by Hwang, as applied to claim 3 above, and further in view of Obara (US Pub 2018/0022564).

Re claim 10: The teachings of Kaneko in view of Hwang are applied to dependent claim 3 disclosed above.
Kaneko teaches the medium discharging apparatus according to claim 3, wherein the second tray includes a first sliding shaft and a second sliding shaft that are configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the first sliding shaft and the second sliding shaft (e.g. the second tray (731) contains several shafts (731b) that slide with respect to the first tray inside of rail portions (732b), which is taught in ¶ [351].  As seen inside of the discharge tray, the first tray (2a) contains the guide rails that allows the second tray to slide among shafts, which is illustrated in figure 39 and explained in ¶ [356] and [357].), and 


    PNG
    media_image13.png
    247
    406
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    314
    390
    media_image14.png
    Greyscale


[0351] The tray support portion 731 is movable in the direction of an arrow C when rotating shafts 731b provided on the left and right sides enter rail portions 732b of the discharge tray 2. Furthermore, the tray support portion 731 can pivot about the rotating shafts 731b at a predetermined position. A tray support portion storing hole 732 includes abutting portions 732a, and the abutting portions 732a abut against butting surfaces 731a only when the tray support portion 731 pivots in the direction of an arrow D at a predetermined position. The tray support portion 731 drawn out is attached with a biasing member 736 that exerts a force in a direction opposite to that of the arrow C, and the other end of the tray support portion 731 is attached to a projecting portion 732c of the first discharge tray 2a. If the tray support portion 731 is made to pivot in the same rotation direction as that of the discharge tray 2 at a predetermined position, the butting surfaces 731a abut against the abutting portions 732a, are pressed by the biasing force of the biasing member 736, and are thus stably supported. When the tray support portion 731 supports the discharge tray 2, the butting surfaces 731a abut against the abutting portions 732a of the tray support portion storing hole 732, and thus the tray support portion 731 receives a reaction in a direction toward the discharge opening 92, thereby stably supporting the discharge tray 2.

[0356] FIG. 44 shows a state in which the tray support portion 731 also serves as an extension tray. The tray support portion 731 can also serve as an extension tray by sliding to a position where the tray support portion 731 protrudes from the first discharge tray 2a to the downstream side in the conveyance direction. FIG. 45 is a view showing the discharge tray 2 when viewed from the direction of the arrow B. As shown in FIG. 45, when the tray support portion 731 moves to a position where it protrudes from the first discharge tray 2a, the butting surfaces 731a of the tray support portion 731 mesh with the abutting portions 732a of the first discharge tray 2a. The first discharge tray 2a is also provided with the butting surfaces 731a at a position where the tray support portion 731 is stored and a position where the tray support portion 731 is extended to the downstream side in the conveyance direction. This can reliably determine the position of the tray support portion 731, thereby stably adjusting the angle. In addition, the discharge aligning property of the conveyance medium S of a small size such as a business card or check can be improved. Furthermore, since it is unnecessary to provide the second discharge tray 2b and the extension tray 301, it is possible to reduce the number of components. If a sheet of a large size that cannot be received only by the first discharge tray 2a is discharged, the tray support portion is used as an extension tray without adjusting the angle of the discharge tray 2.

[0357] FIG. 46 is a sectional view showing the discharge tray 2. As shown in FIG. 46, the tray support portion 731 also serves as a discharge stopper that receives the discharged conveyance medium S. The discharge stopper is a component against which the leading edge of the discharged conveyance medium S butts to be aligned. FIG. 47 is a view showing the tray support portion 731 viewed from the front side. The rotating shafts 731b of the tray support portion 731 are supported to be movable along the rail portions 732b of the first discharge tray 2a. Furthermore, the tray support portion 731 can pivot about the rotating shafts 731b, and can be maintained in an upright state by sliding resistances between the rotating shafts 731b and the rail portions 732b. The tray support portion 731 pivots in the direction of an arrow E from the state in which the tray support portion 731 stands upright as a discharge stopper, and slides in the direction of an arrow C, thereby moving to a position where the tray support portion 731 protrudes from the first discharge tray 2a. Furthermore, when the tray support portion 731 pivots in the direction of an arrow F at the position where the tray support portion 731 protrudes from the first discharge tray 2a, the abutting portions 732a abut against the butting surfaces 731a, thereby making it possible to stably support the discharge tray 2 even if the tray support portion 731 abuts against the protruding portion 730. In this way, if it is desirable to align the discharged conveyance medium S at the trailing edge, the tray support portion 731 can be used as a tray support portion, and if it is desirable to align the discharged conveyance medium S at the leading edge, the tray support portion 731 can be used as a discharge stopper. Since one component can serve as two functions without impairing the function, it is possible to further improve the discharge aligning property.

However, Kaneko fails to specifically teach the features of the guide rail has, for positioning the first sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle.
However, this is well known in the art as evidenced by Obara.  Similar to the primary reference, Obara discloses an extension to a tray where paper can rest (same field of endeavor or reasonably pertinent to the problem).    	Obara teaches the guide rail has, for positioning the first sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses guide portions that are able to align shafts of the extension tray in a first position with a first angle and second position of the extension tray at an angle that is less than the first position, which is taught in ¶ [38], [76], [78] and [79].).

[0038] The sheet stacking device 70 provided in an upper portion of the apparatus body 100A includes the tray (main tray) 50 for stacking the sheets S and an expansion tray 60. The expansion tray 60 is provided to the tray 50 and is pulled from the tray 50 to expand a sheet staking area of the tray 50.

[0076] The groove portion 52a includes a first groove 52a1 and a second groove 52a2. The first groove 52a1 supports the large-diameter cylindrical portion 621 and the small-diameter cylindrical portion 622 in such a manner that the large-diameter cylindrical portion 621 and the small-diameter cylindrical portion 622 can be moved in the section I1 from the retraction position to a position before the extension position. The second groove 52a2 supports the large-diameter cylindrical portion 621 in such a manner that the large-diameter cylindrical portion 621 can be pivoted in the extension position. The second groove 52a2 serves as a pivot center of the expansion tray 60. The groove portion 52a further includes a third groove 52a3 into which the small-diameter cylindrical portion 622 is to be moved in a position between the section I1 and the extension position.

[0078] In the extension position, the large-diameter cylindrical portion 621 fits in the second groove 52a2. Further, in the extension position, the small-diameter cylindrical portion 622 is located directly above an inlet 52a31 of the third groove 52a3.

[0079] Then, when the expansion tray 60 is pivoted in the direction O opposite to the vertical direction V on the large-diameter cylindrical portion 621 fitting in the second groove 52a2 in the extension position, the small-diameter cylindrical portion 622 is moved into the third groove 52a3. Then, as the expansion tray 60 is further pivoted in the direction O, the small-diameter cylindrical portion 622 comes into contact with a bottom portion 52a32 of the third groove 52a3 to stop the pivoting of the expansion tray 60 in the direction O. Thus, the expansion tray 60 can be pivoted on the large-diameter cylindrical portion 621 in the direction O opposite to the vertical direction V within a predetermined range (predetermined angle). The predetermined angle of pivoting of the expansion tray 60 is desirably 20 degrees to 90 degrees with respect to the expansion position in the direction O opposite to the vertical direction V.


    PNG
    media_image15.png
    611
    396
    media_image15.png
    Greyscale



Therefore, in view of Obara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the first sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, incorporated in the device of Kaneko, as modified by Hwang, in order to contain several positions that can support a stable orientation of the extension tray, which allows for stable stacking of long sheets (as stated in Obara ¶ [55]).  

Re claim 11: The teachings of Kaneko in view of Hwang are applied to independent claim 1 disclosed above.
Kaneko teaches the medium discharging apparatus according to claim 1, wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft (e.g. the second tray (731) contains several shafts (731b) that slide with respect to the first tray inside of rail portions (732b), which is taught in ¶ [351].  As seen inside of the discharge tray, the first tray (2a) contains the guide rails that allows the second tray to slide among shafts, which is illustrated in figure 39 and explained in ¶ [356] and [357].). 
However, Kaneko fails to specifically teach the features of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, and 
the discharge tray is provided with a first stopper and a second stopper that hold the sliding shaft when the discharge tray is in the first posture and the second posture.  

However, this is well known in the art as evidenced by Obara.  Similar to the primary reference, Obara discloses an extension to a tray where paper can rest (same field of endeavor or reasonably pertinent to the problem).    	Obara teaches the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle (e.g. the invention discloses guide portions that are able to align shafts of the extension tray in a first position with a first angle and second position of the extension tray at an angle that is less than the first position, which is taught in ¶ [38], [76], [78] and [79] above.), and
the discharge tray is provided with a first stopper and a second stopper that hold the sliding shaft when the discharge tray is in the first posture and the second posture (e.g. the discharge tray contains stoppers, or grooves that serve as stoppers, that hold the sliding shaft of the second tray (731) at a first angle and a second angle that is less than a first angle, which is taught in ¶ [76], [78] and [79] above and illustrated in figure 5B and 5C.).
Therefore, in view of Obara, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the guide rail has, for positioning the sliding shaft, a first position where an angle of the second tray with respect to the first tray becomes a first angle and a second position where the angle becomes a second angle, and the discharge tray is provided with a first stopper and a second stopper that hold the sliding shaft when the discharge tray is in the first posture and the second posture, incorporated in the device of Kaneko, as modified by Hwang, in order to contain several positions that can support a stable orientation of the extension tray, which allows for stable stacking of long sheets (as stated in Obara ¶ [55]).  
    
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, as modified by Hwang, as applied to claim 1 above, and further in view of Niimura (US Pub 2014/0167349).

Re claim 12: The teachings of Kaneko in view of Hwang are applied to independent claim 1 disclosed above. 
Kaneko teaches the medium discharging apparatus according to claim 1, wherein the second tray includes a sliding shaft that is configured to slide with respect to the first tray in a medium discharge direction and in an opposite direction, the first tray includes a guide rail that guides the sliding shaft (e.g. the second tray (731) contains several shafts (731b) that slide with respect to the first tray inside of rail portions (732b), which is taught in ¶ [351] above.  As seen inside of the discharge tray, the first tray (2a) contains the guide rails that allows the second tray to slide among shafts, which is illustrated in figure 39 and explained in ¶ [356] and [357] above.).  
However, Kaneko fails to specifically teach the features of a locking portion that locks the discharge tray in one or both of the first posture and the second posture, the locking portion being provided on a surface of the first tray on which the medium is placed.
However, this is well known in the art as evidenced by Niimura.  Similar to the primary reference, Niimura discloses an auxiliary tray where paper can rest (same field of endeavor or reasonably pertinent to the problem).    	Niimura teaches a locking portion that locks the discharge tray in one or both of the first posture and the second posture, the locking portion being provided on a surface of the first tray on which the medium is placed (e.g. the invention discloses a locking portion that locks an auxiliary tray into one or multiple different positions that allows for stacking sheets, which is taught in ¶ [59] and [60].  As seen in figures 6A-6D, the stopper is used to keep an auxiliary tray in different postures based on the bias of the stopper on the auxiliary tray, which is explained in ¶ [61]-[68].  The stopper that is used to lock the auxiliary tray in a position is on the area where the sheet is discharged, which is taught in ¶ [41], [42], [59] and [60].).

[0041] The sheet stacking device 101 includes a stopper 115 for holding the auxiliary tray 112 biased by the spring 114. As illustrated in FIGS. 1A and 1B, when the stacking tray 111 is in a closed state, a shaft 112b of the auxiliary tray 112 biased by the spring 114 is held by an inclined portion 115b of the stopper 115. Thus when the stacking tray 111 is in a closed state, since the key 112a is retained in the round hole 111a, the auxiliary tray 112 can pivot independently. Note that the shaft 112b and the key 112a of the auxiliary tray 112 are coaxial with each other.

[0042] When the user causes the stacking tray 111 to pivot upward by a predetermined amount, the shaft 112b of the auxiliary tray moves upward. Thus, the shaft 112b of the auxiliary tray is released from the state of being held by the stopper 115 located in the apparatus main body, and the auxiliary tray 112 is moved in the F direction by the biasing force of the spring 114. As a result, since the key 112a is moved in the F direction and retained in the key groove 111b, the auxiliary tray 112 becomes unable to pivot. In other words, the auxiliary tray 112 is integrally secured to the stacking tray 111.

[0059] As illustrated in FIG. 4B, there is a spring 214 between the stacking tray 211 and the auxiliary tray 212. The spring 214 is attached to a spring retainer 211d of the stacking tray 211 at one end, and is attached to a shaft 212d of the auxiliary tray 212 at the other end. The spring 214 biases the auxiliary tray 212 in the direction of arrow F, that is, in the direction in which the key groove 212b is engaged with the key 211a.

[0060] The sheet stacking device 201 includes a stopper 215 for holding the auxiliary tray 212 biased by the spring 214. As illustrated in FIGS. 4A and 4B, when the stacking tray 211 is in a closed state, the shaft 212d of the auxiliary tray 212 biased by the spring 214 is held by an inclined portion 215b of the stopper 215. Thus when the stacking tray 211 is in a closed state, since the key 211a is retained in the round hole 212a, the auxiliary tray 212 can pivot. Note that the round hole 212a and the shaft 212d of the auxiliary tray 212 are coaxial with each other.


[0061] When the user causes the stacking tray 211 to pivot by a predetermined amount, the shaft 212d of the auxiliary tray moves upward. Thus, the shaft 212d of the auxiliary tray is released from the state of being held by the stopper 215 located in the apparatus main body, and the auxiliary tray 212 is moved in the F direction by the biasing force of the spring 214. As a result, since the round hole 212a and the key groove 212b are moved in the F direction and the key 211a is fitted in the key groove 212b, the auxiliary tray 212 becomes unable to pivot.

[0062] With reference to FIGS. 5A to 5D and FIGS. 6A to 6E, actions that take place when the user causes the stacking tray 211 and the auxiliary tray 212 to pivot will be described. FIGS. 5A to 5D are each a cross-sectional view at position V-V. FIGS. 6A to 6E are each a cross-sectional view at position VI-VI. FIGS. 5A to 5D correspond to FIGS. 6A to 6D.

[0063] FIGS. 5A and 6A illustrate the stacking tray 211 and the auxiliary tray 212 in a closed state. From this state, the user can cause the auxiliary tray 212 to pivot. As illustrated in FIGS. 5B and 6B, the auxiliary tray 212 pivots about O4.

[0064] FIGS. 5C and 6C illustrate the auxiliary tray 212 that has been caused to pivot by 180 degrees. In this state, large-size sheets can be stacked on the auxiliary tray 212.

[0065] In the states where the stacking tray 211 does not pivot, as illustrated in FIGS. 6A to 6C, the shaft 212d of the auxiliary tray is biased by the spring 214 in the direction of arrow F and held by the stopper 215.

[0066] After the auxiliary tray 212 is caused to pivot to the pivot position, if the stacking tray 211 is caused to pivot by a predetermined amount (about one or two degrees in the present embodiment), the shaft 212d of the auxiliary tray moves beyond the inclined portion 215b of the stopper 215. Thus, the shaft 212d of the auxiliary tray is pulled in the direction of arrow F by the biasing force of the spring 214 and its own weight. Then, as illustrated in FIGS. 5D and 6D, the key 211a is fitted in the key groove 212b.

[0067] In this state, the auxiliary tray 212 is locked (secured) and cannot pivot from the stacking tray 211. Therefore, when the stacking tray 211 is caused to pivot, as illustrated in FIG. 6E, the auxiliary tray 212 moves together with the stacking tray 211 while being secured thereto.

[0068] In the present embodiment, regardless of whether the auxiliary tray 212 is located at the pivot position or the storage position, whenever the stacking tray 211 pivots by a predetermined amount, the auxiliary tray 212 is secured to the stacking tray 211 and moves together therewith.


    PNG
    media_image16.png
    564
    415
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    631
    365
    media_image17.png
    Greyscale


Therefore, in view of Niimura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a locking portion that locks the discharge tray in one or both of the first posture and the second posture, the locking portion being provided on a surface of the first tray on which the medium is placed, incorporated in the device of Kaneko, as modified by Hwang, in order to have a pivot limiting means for limiting pivoting of the auxiliary tray and limiting the resulting angled posture, which can prevent pivoting in an unintended direction and secured to a stacking tray (as stated in Niimura ¶ [51], [67] and [68]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka discloses a first tray that is connected to a second output tray.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672